EXHIBIT EXECUTION COPY COLLATERAL TRUST AGREEMENT dated as of September 30, among ACCO BRANDS CORPORATION, as Issuer the Guarantors from time to time party hereto, U.S. BANK NATIONAL ASSOCIATION, as Trustee under the Indenture, the other Secured Debt Representatives from time to time party hereto and U.S. BANK NATIONAL ASSOCIATION, as Collateral Trustee TABLE OF CONTENTS Page ARTICLE 1.DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 SECTION 1.1Defined Terms 1 SECTION 1.2Rules of Interpretation 22 ARTICLE 2.THE TRUST ESTATES 23 SECTION 2.1Declaration of Senior Trust 23 SECTION 2.2Declaration of Subordinated Trust 24 SECTION 2.3Priority of Liens 25 SECTION 2.4Restrictions on Enforcement of Subordinated Liens 25 SECTION 2.5Waiver of Right of Marshalling 28 SECTION 2.6Discretion in Enforcement of Priority Liens 28 SECTION 2.7Discretion in Enforcement of Priority Lien Obligations 29 SECTION 2.8Insolvency or Liquidation Proceedings 30 SECTION 2.9Collateral Shared Equally and Ratably within Class 31 ARTICLE 3.OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE 31 SECTION 3.1Undertaking of the Collateral Trustee 31 SECTION 3.2Release or Subordination of Liens 32 SECTION 3.3Enforcement of Liens 33 SECTION 3.4Application of Proceeds 33 SECTION 3.5Powers of the Collateral Trustee 35 SECTION 3.6Documents and Communications 35 SECTION 3.7For Sole and Exclusive Benefit of Holders of Secured Debt Obligations 35 SECTION 3.8Additional Secured Debt 36 ARTICLE 4.OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THEOTHER GUARANTORS 37 SECTION 4.1Release of Liens on Collateral 37 SECTION 4.2Delivery of Copies to Secured Debt Representatives 39 SECTION 4.3Collateral Trustee not Required to Serve, File, Register or Record 39 SECTION 4.4Release of Liens in Respect of Notes 39 ARTICLE 5.IMMUNITIES OF THE COLLATERAL TRUSTEE 40 SECTION 5.1No Implied Duty 40 SECTION 5.2Appointment of Agents and Advisors 40 SECTION 5.3Other Agreements 40 SECTION 5.4Solicitation of Instructions 40 SECTION 5.5Limitation of Liability 41 SECTION 5.6Documents in Satisfactory Form 41 SECTION 5.7Entitled to Rely 41 SECTION 5.8Secured Debt Default 41 SECTION 5.9Actions by Collateral Trustee 41 SECTION 5.10 Security or Indemnity in Favor of the Collateral Trustee 42 SECTION 5.11 Rights of the Collateral Trustee 42 i SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral 42 SECTION 5.13 Assumption of Rights, Not Assumption of Duties 43 SECTION 5.14No Liability for Clean Up of Hazardous Materials 43 ARTICLE 6.RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE 43 SECTION 6.1Resignation or Removal of Collateral Trustee 43 SECTION 6.2Appointment of Successor Collateral Trustee 44 SECTION 6.3Succession 44 SECTION 6.4Merger, Conversion or Consolidation of Collateral Trustee 44 ARTICLE 7.MISCELLANEOUS PROVISIONS 45 SECTION 7.1Amendment 45 SECTION 7.2Voting 47 SECTION 7.3Further Assurances; Insurance 47 SECTION 7.4Perfection of Subordinated Trust Estate 49 SECTION 7.5Successors and Assigns; Third Party Beneficiaries 49 SECTION 7.6Delay and Waiver 50 SECTION 7.7Notices 50 SECTION 7.8Notice Following Discharge of Priority Lien Obligations 51 SECTION 7.9Entire Agreement 51 SECTION 7.10 Compensation; Expenses 51 SECTION 7.11 Indemnity 52 SECTION 7.12 Severability 53 SECTION 7.13 Headings 53 SECTION 7.14 Obligations Secured 53 SECTION 7.15 Governing Law 53 SECTION 7.16 Consent to Jurisdiction 53 SECTION 7.17 Waiver of Jury Trial 54 SECTION 7.18 Counterparts 54 SECTION 7.19 Effectiveness 54 SECTION 7.20 Additional Guarantors 54 SECTION 7.21 Continuing Nature of this Agreement 55 SECTION 7.22 Insolvency 55 SECTION 7.23Rights and Immunities of Secured Debt Representatives 55 SECTION 7.24Intercreditor Agreement 55 EXHIBIT A – Additional Secured Debt Designation EXHIBIT B – Form of Collateral Trust Joinder—Additional Secured Debt EXHIBIT C – Form of Collateral Trust Joinder—Additional Guarantors EXHIBIT D – Form of Intercreditor Agreement ii This Collateral Trust Agreement (this “Agreement”) is dated as of September 30, 2009, and is by and among ACCO Brands Corporation, a Delaware corporation (the “Issuer”), the Guarantors from time to time party hereto, U.S. Bank National Association, as trustee (in such capacity and together with its successors in such capacity, the “Trustee”), the other Secured Debt Representatives from time to time party hereto, and U.S. Bank National Association, as Collateral Trustee (in such capacity and together with its successors in such capacity, the “Collateral Trustee”). RECITALS The Issuerintends to issue 10.625% Senior Secured Notes due 2015 (together with any additional notes issued under the Indenture (as defined below), the “Notes”) in an aggregate principal amount of $460,000,000 pursuant to an Indenture dated as of the date hereof (as amended, supplemented, amended and restated or otherwise modified and in effect from time to time, the “Indenture”) among the Issuer, the Guarantors party thereto from time to time and the Trustee. The Issuer and the Guarantors intend to secure the Obligations under the Notes, the Guarantees of the Notes and the Indenture and any future Priority Lien Debt, with Liens on all current and future Collateral to the extent that such Liens have been provided for in the applicable Security Documents. This Agreement sets forth the terms on which each Secured Party has appointed the Collateral Trustee to act as the collateral trustee for the current and future holders of the Secured Debt Obligations to receive, hold, maintain, administer and distribute the Collateral at any time delivered to the Collateral Trustee or the subject of the Security Documents, and to enforce the Security Documents and all interests, rights, powers and remedies of the Collateral Trustee with respect thereto or thereunder and the proceeds thereof. Capitalized terms used in this Agreement have the meanings assigned to them above or in Article 1 below. AGREEMENT In consideration of the premises and the mutual agreements herein set forth, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement hereby agree as follows: ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION SECTION 1.1Defined Terms.The following terms will have the following meanings: “ABL Collateral” means all of the Issuer’s and the Guarantors’ now owned or hereafter acquired right, title and interest in: (a)Accounts and “payment intangibles,” including tax refunds but excluding “payment intangibles” that constitute identifiable proceeds of Notes
